Case 4:16-cv-05047-RMP   ECF No. 70   filed 08/01/19   PageID.866 Page 1 of 5




                                                                       FILED IN THE
                                                                   U.S. DISTRICT COURT
                                                             EASTERN DISTRICT OF WASHINGTON



                                                              Aug 01, 2019
                                                                  SEAN F. MCAVOY, CLERK
Case 4:16-cv-05047-RMP   ECF No. 70   filed 08/01/19   PageID.867 Page 2 of 5
Case 4:16-cv-05047-RMP   ECF No. 70   filed 08/01/19   PageID.868 Page 3 of 5
Case 4:16-cv-05047-RMP   ECF No. 70   filed 08/01/19   PageID.869 Page 4 of 5
Case 4:16-cv-05047-RMP   ECF No. 70   filed 08/01/19   PageID.870 Page 5 of 5
